Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,002,950, US 10,297,680, US 10,541,320, US 10,741,680, and any patent granted on Application Number 16/920,324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 

 Regarding Independent Claims 1 & 11: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a bipolar transistor comprising: a collector layer on the subcollector layer, the collector layer including a plurality of doped layers, the plurality of doped layers including a first doped layer that has a highest impurity concentration thereamong and is on a side of or in contact with the subcollector layer; wherein the first doped layer includes a portion that extends beyond at least one edge of the plurality of doped layers in a cross-sectional view.
Lee et al. (Pub. No.: US 2004/0188712 A1) substantially discloses a bipolar transistor comprising: a subcollector layer, a collector layer on the subcollector layer, the collector layer including a plurality of doped layers, the plurality of doped layers including a first doped layer that has a highest impurity concentration thereamong and is on a side of or in contact with the subcollector layer (Fig. 4 in light of Fig. 6 – subcollector 12, collector 14 with plurality of doped layers 14’, 14’’ & 14’’’).		
 This prior art, however, does not disclose the first doped layer includes a portion that extends beyond at least one edge of the plurality of doped layers in a cross-sectional view.

Additionally, Pan et al. (Pub. No.: US 2006/0049485 A1) teaches a bipolar transistor comprising: a subcollector layer, a collector layer on the subcollector layer, the collector layer including a plurality of doped layers, the plurality of doped layers including a first doped layer that has a highest impurity concentration thereamong and is on a side of or in contact with the subcollector layer (Fig. 3 – subcollector 204, collector 206 with graded doping).		
 This prior art also does not disclose the first doped layer includes a portion that extends beyond at least one edge of the plurality of doped layers in a cross-sectional view.

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 and claim 11 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the 

Regarding Claims 2-10 & 12-20: these claims are allowed because of their dependency status from either claim 1 or claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

09/25/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812